  Exhibit 10.2


 
AGREEMENT
 
THIS AGREEMENT is made effective as of September 6, 2018 (the “Effective Date”),
by and Global Venture Investments Inc. (“GVEST” or “Consultant”), a Washington
corporation, and Pacific Energy Development Corp. (“Company”).
 
RECITALS
 
A.           Consultant desires to perform services as an advisor to the
Company’s Chief Executive Officer, and the Company desires to have Consultant
perform such services.
 
B.           Consultant’s advisory services are not currently part of Company’s
core business and, therefore, the Company needs to independently contract with
Consultant; and
 
C.           Company does not retain the authority to direct the day-to-day
performance of Consultant’s services, but rather is requesting that Consultant
accomplish certain tasks based upon Consultant’s specific skill set and
expertise.
 
NOW, THEREFORE, for and in consideration of the mutual promises and covenants
hereinafter set forth, the parties hereto agree as follows:
 
 
1.
SERVICES, CONSIDERATION AND TERM
 
(a) Services. Consultant shall perform for Company services described in Exhibit
A attached hereto and incorporated herein by reference (“Services”) and other
such Services as Company may prescribe.
 
(b) Consideration. Company shall pay Consultant as set forth in Exhibit A
attached hereto and incorporated herein by reference. Consultant shall devote
such time as is reasonably required to perform Consultant’s responsibilities
under this Agreement.
 
(c)           Term. This Agreement shall become effective as of the date first
set forth above and shall remain in full force and effect until October 1, 2018,
when the Agreement automatically terminates.
 
CONFLICTING OBLIGATIONS
 
Consultant confirms that Consultant has not executed nor is bound by, or party
to, any non-compete covenant, restriction, or other agreement, contractual or
otherwise, with any prior or current employer, supplier, customer, or firm with
which the Consultant has been associated and which would prevent the consultant
from working with Company in the capacity as stated herein, or otherwise impede
or restrict Consultant from fulfilling the terms of this Agreement with Company.
 
 
1

 
 
2.
INDEPENDENT CONSULTANT
 
(a)           Independent Consultant Status. It is the express intention of the
parties that Consultant is an independent consultant and not an employee, agent,
representative, joint venture, or partner of the Company. Nothing in this
Agreement shall be interpreted or construed as creating or establishing the
relationship of employer and employee between Company and Consultant or any
employee or agent of Consultant. The parties acknowledge that Consultant is not
an employee for state or federal tax purposes. Consultant is obligated to report
as income all income received by Consultant pursuant to this Agreement, and
Consultant agrees to and acknowledges the obligation to pay all self-employment
and other taxes thereon including applicable federal, state, and local income
taxes, unemployment insurance, workers’ compensation insurance, disability
insurance, Social Security taxes, and other charges. Consultant further agrees
to indemnify Company and hold Company harmless from any and all claims made by
any entity on account of an alleged failure by Consultant or Company to satisfy
such withholding or other obligation.
 
(b)           Consultation for Others. Consultant is free to perform work as a
consultant or employee for any other entity and/or person provided that such
engagement does not create a conflict of interest with Consultant’s obligations
to Company. Specifically, none of Consultant’s services for any other entity
and/or person shall compromise in any way the Company’s “Confidential
Information” as defined in Paragraph 4(a) below. Further, Consultant must at all
times comply with Paragraph 4 below.
 
(c)           Employment of Assistants. Consultant may, at Consultant’s own
expense, employ such assistants as Consultant deems necessary to perform the
services required of Consultant by this Agreement. Consultant assumes full and
sole responsibility for the payment of all compensation and expenses of these
assistants and for all federal, state, and local income taxes, unemployment
insurance, workers’ compensation insurance, disability insurance, Social
Security taxes, and other applicable withholdings.
 
(d)           Time, Places, and Methods of Providing Services. As long as
Consultant delivers acceptable services to Company in a timely fashion,
Consultant shall generally have the discretion to determine the location and
times of rendering services as well as the method of accomplishing Consultant’s
Services.
 
(e)           Records and Invoices. Consultant shall keep complete and
systematic written records of all work relating to the performance of Services
by Consultant hereunder and shall submit monthly invoices to Company.
 
(f)           Equipment, Instruments, Documentation and Specifications.
Consultant shall supply all equipment, instruments, documentation, and
specifications required to perform Services under this Agreement, except when
such equipment, instruments, documentation, and specifications are unique to
Company, in which case Company shall provide Consultant with such equipment,
instruments, documentation, and specifications as may reasonably be required by
Consultant to perform Consultant’s duties under this Agreement. Such equipment,
instruments, documentation, and specifications shall at all times remain the
property of Company.
 
 
2

 
 
3.
CONFIDENTIAL INFORMATION
 
(a) Definition. “Confidential Information” means any of the Company’s (including
its parents’, affiliates’, or subsidiaries’) proprietary information, technical
data, trade secrets, or know-how, including but not limited to all actual or
potential customer, employee, supplier, and distributor lists, contacts and
addresses, information about employees and employee relations, training manuals
and procedures, information about recruitment method and procedures, employment
contracts, employee handbooks, information about marketing, business plans and
projections, price lists, information about costs and expenses, budgets,
proposals, financial information, product plans, products, services, research,
developments, systems, formulas, technology, inventions, data bases, know how,
developments, experiments, improvements, prototypes, computer programs,
software, devices, patterns, processes, designs, source codes, mask-works,
drawings, engineering, hardware configuration information, manufacturing
methods, distribution techniques, specifications, tapes, and compilations of
information that are owned by Company, parents, affiliates, or subsidiaries of
Company, other parties with which Company does business (“Third Parties”) or
customers of Company, and that are used in the operation of Company’s, Third
Parties’ and/or a customer’s business. Confidential Information includes, but is
not limited to, information disclosed to or developed by Consultant in
connection with the Services. Confidential Information shall not include
information that: (i) is now or subsequently becomes generally available to the
public through no wrongful act or omission of Consultant; (ii) Consultant can
demonstrate to have had rightfully in its possession before disclosure to
Consultant by Company; (iii) is independently developed by Consultant without
use, directly or indirectly, of any Confidential Information; or (iv) Consultant
rightfully obtains from a third party who has the right to transfer or disclose
it.
 
(b) Non-Use and Non-Disclosure. Except to the extent necessary to perform
Services, Consultant shall not reproduce, use, distribute, disclose, or
otherwise disseminate Confidential Information. Consultant shall not take any
action causing, or fail to take any reasonable action necessary to prevent, any
Confidential Information to lose its character as Confidential Information.
Consultant shall not remove Confidential Information from Company or the
location(s) designated by Company except as expressly permitted by Company in
writing.
 
Consultant agrees that access to Confidential Information will be limited to
those employees or other authorized representatives of Consultant who: (1) need
to know such Confidential Information in connection with their provision of
Services; and (2) have signed agreements with Consultant obligating them to
maintain the confidentiality of information disclosed to them and designated or
defined as confidential. Consultant further agrees to inform such employees or
authorized representatives of the confidential nature of Confidential
Information and agrees to take all necessary steps to ensure that such employees
do not violate the terms of this Agreement.
 
Additionally, Consultant agrees not to use any Developments, as defined in
Paragraph 6(b), in connection with any project that Consultant undertakes for
Consultant or for any party other than Company without the Company’s prior
express written approval.
 
(c)           Former Employer’s Confidential Information. Consultant shall not,
during the term of this Agreement, improperly use or disclose any proprietary
information or trade secrets of any former or current employer or other person
or entity with which Consultant has an agreement or duty to keep in confidence
information acquired by Consultant in confidence, if any, and Consultant will
not bring onto the Company’s premises any unpublished document or proprietary
information belonging to such employer, person, or entity, unless consented to
in writing by such employer, person, or entity. Consultant will indemnify
Company and hold Company harmless from and against all claims, liabilities,
damages, and expenses, including reasonable attorneys’ fees and costs of suit,
arising out of or in connection with any violation or claimed violation of a
third party’s rights resulting in whole or in part from Company’s use of the
work product of Consultant under this Agreement.

 
 
3

 
 
(d)           No Export. Consultant acknowledges that Confidential Information
or other information disclosed in connection with the Services might be
considered technical data that is subject to compliance with the export control
laws and regulations of the United States, and hereby agrees to comply with such
laws.
 
(e)           Return of Company Property and Information. Upon termination of
this Agreement or upon request by Company, Consultant shall promptly deliver to
Company any and all Company property and Confidential Information in
Consultant’s, or Consultant’s agent’s possession, custody or control. Consultant
agrees to sign and deliver the Termination Certification attached hereto as
Exhibit B.
 
4.
INTELLECTUAL PROPERTY RIGHTS
 
(a)           Assignment. Consultant has attached hereto, as Exhibit C, a list
describing all inventions, original works of authorship, developments,
improvements, and trade secrets that were made by Consultant prior to the date
hereof, that belong to Consultant and that relate to Company’s proposed business
and products, and that are not assigned to Company; or, if such list is not
attached or is left blank, Consultant represents that there are no such
inventions.
 
All Confidential Information shall remain the property of Company and no license
or other right to such information is granted or implied hereby. The Services
and all Confidential Information developed in connection therewith shall be the
sole and exclusive property of Company. In the event such Services or
Confidential Information developed in connection therewith is deemed not to be
the property of Company, Consultant hereby assigns all rights thereto to Company
and hereby agrees to sign all instruments reasonably necessary in the opinion of
Company to eliminate any ambiguity as to ownership by Company.
 
 (b)           Further Assurances. Consultant agrees that all ideas, techniques,
inventions, systems, formulae, business and/or marketing plans, projections or
analyses, discoveries, technical information, programs, prototypes, and similar
developments, improvements, or creations developed, conceived, created,
discovered, made, written, or obtained by Consultant in the course of or as the
result, direct or indirect, of the performance of Consultant’s duties hereunder
(hereinafter called “Developments”), and all related intellectual property
rights, including but not limited to writings and other works of authorship,
United States, and/or foreign letters, patents, maskworks, copyright or
trademark registrations, and/or other forms of protection thereof, shall be and
remain the property of Company, its parents, affiliates, or subsidiaries.
Consultant further agrees to assign (or cause to be assigned) and does hereby
assign fully to Company all such Developments and any copyrights, patents,
maskwork rights, or other intellectual property rights relating thereto.
Consultant, insofar as Consultant has the right to do so, agrees that Consultant
will execute or cause to be executed such United States and/or foreign letters,
patents, maskworks, copyright or trademark registrations, and other documents
and agreements and take such other action as may be desirable in the opinion of
Company to enable intellectual property, copyright, and/or other forms of
protection for Developments to be obtained, maintained, renewed, preserved, and
protected throughout the world by or on behalf of Company.
 
(c)           Pre-Existing Materials. Consultant agrees that, if in the course
of performing the Services, Consultant incorporates into any invention developed
hereunder any invention, improvement, development, concept, discovery, or other
proprietary information owned by Consultant or in which Consultant has an
interest, (i) Consultant shall inform Company, in writing, before incorporating
such invention, improvement, development, concept, discovery, or other
proprietary information into any invention; and (ii) Company is hereby granted
and shall have a nonexclusive, royalty-free, perpetual, irrevocable, worldwide
license to make, have made, modify, use, and sell such item as part of or in
connection with such invention. Consultant shall not incorporate any invention,
improvement, development, concept, discovery, or other proprietary information
owned by any third party into any invention without Company’s prior written
permission.
 
 
4

 
 
6.           NONSOLICITATION
 
Consultant agrees that during the term of this Agreement and for a period of one
(1) year after the termination of this Agreement, in any State in the United
States in which Company does business, or equivalent geographical subdivision in
any foreign jurisdiction in which Company does business, Consultant will not
solicit or induce employees of Company to terminate their employment with
Company.
 
Consultant will not at any time solicit customers of the Company based upon or
using any of the Company’s trade secrets within the meaning of Texas or federal
law.
 
7.           TERMINATION
 
(a)           Termination For Cause.
 
(i) The Company shall have the right to terminate this Agreement at any time for
Cause.
 
(ii) The term “Cause” shall mean the Consultant or any of its employees (1)
conviction of, or plea of nolo contendere to, a felony or any other crime
involving moral turpitude; (2) fraud on or misappropriation of any funds or
property of the Company or any of its affiliates, customers or vendors; (3) act
of material dishonesty, willful misconduct, willful violation of any law, rule
or regulation, or breach of fiduciary duty involving personal profit, which has,
or could reasonably be deemed to result in, a Material Adverse Effect upon the
Company (a defined below); (4) illegal use or distribution of drugs; (5)
material violation of any policy or code of conduct of the Company; or (6)
material breach of any provision of this Agreement. However, an event that is or
would constitute “Cause” shall cease to be “Cause” if Consultant reverse the
action or cures the default that constitutes “Cause” within 10 days after the
Company notifies Consultant in writing that Cause exists.
 
No act or failure to act on Consultant' s part will be considered “willful”
unless it is done, or omitted to be done, by Consultant in bad faith or without
reasonable belief that such action or omission was in the best interests of the
Company.
 
Any notice or other communication to be given by Consultant to the Company
hereunder shall be in writing and mailed by certified or registered mail with
return receipt requested, and shall be addressed to Company as follows:
 
Pacific Energy Development Corp.
Attn: General Counsel
4125 Blackhawk Plaza Circle
Danville, California 94506
 
(b)           Automatic Termination. This Agreement shall terminate
automatically on October 1, 2018, on the occurrence of bankruptcy or insolvency
of either party, by death of Consultant, or by assignment of this Agreement
except as provided under Paragraph 8(e).
 
(c)           Continuation of Obligations. Consultant Agrees that all
obligations under Paragraphs 4 and 6 of this Agreement shall continue in effect
after termination of the Agreement, and that Consultant will notify any future
client, potential client, or employer of Consultant’s obligations under this
Agreement and that Company will be entitled to notify any such person or entity
of Consultant’s obligations.

 
 
5

 
 
8.           MISCELLANEOUS
 
(a)           Injunctive Relief. Consultant acknowledges that any unauthorized
disclosure or use of Confidential Information would constitute a material breach
of this Agreement and may cause great or irreparable injury to Company for which
pecuniary compensation would not afford adequate relief, or that it would be
extremely difficult to ascertain the amount of the compensation that would
afford adequate relief. Therefore, in the event of such breach, Consultant
agrees that Company will have the right to seek and obtain injunctive relief in
addition to any other rights and remedies it may have.
 
(b)           Governing Law and Venue. This Agreement shall be deemed to be a
contract made under, and shall be governed and construed in accordance with, the
laws of the State of Texas. The parties agree that any dispute, controversy, or
claim arising out of or related to this Agreement, including its validity,
scope, or enforceability, or any alleged breach of any of its provisions, or any
alleged violation of statute, regulation, common law, or public policy, shall be
submitted to and decided by final and binding arbitration before the American
Arbitration Association (AAA) to be held in Houston, Texas, before a single
arbitrator, in accordance with AAA’s Commercial Arbitration Rules. Company will
pay the arbitrator’s fees and arbitration expenses and any other costs unique to
the arbitration hearing, unless Consultant initiates the arbitration. If
Consultant initiates the arbitration, Consultant will contribute an amount equal
to the filing fee. Discovery in any arbitration proceeding shall be conducted
according to AAA’s Commercial Arbitration Rules.
 
This agreement to arbitrate is freely negotiated between Consultant and Company
is mutually entered into between the parties. By entering into this Agreement,
the parties are waiving all rights to have their disputes heard or decided by a
jury or in a court trial.
 
(c)           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter herein. Any and
all written or oral agreements heretofore existing between the parties with
respect to the subject matter hereof are expressly canceled. No modification,
amendment, or waiver of any of the provisions of this Agreement shall be
effective unless made in writing specifically referring to this Agreement and
duly signed by an authorized officer or agent for each party hereto.
 
(d)           Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, all of
which shall remain enforceable in accordance with their terms. Should any of the
obligations created hereunder be found illegal and unenforceable for being too
broad with respect to the duration, scope, or subject matter thereof, such
obligation shall be deemed and construed to be reduced to the maximum duration,
scope, or subject matter permitted by law.
 
(e)           Assignability. Neither party shall assign, transfer, or sell its
rights under this Agreement or delegate its duties hereunder without the prior
express written consent of the other party, and any attempted assignment or
delegation shall be void and without effect; provided, however, that Company may
assign this Agreement to any person or entity acquiring its business and assets.
 
(f)           Attorneys’ Fees and Court Costs. If any action at law or in equity
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which it may otherwise be
entitled.

 
 
6

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 
 
 
GLOBAL VENTURES INVESTMENTS INC.
 
 
/s/ Frank C . Ingriselli
Frank C. Ingriselli, President & CEO
 
 
Accepted and Agreed to:
 
PACIFIC ENERGY DEVELOPMENT CORP.
 
 
By: /s/ Simon G. Kukes
       Simon G. Kukes, CEO
 

 
 
 
 
 
 
7

 
 
EXHIBIT A
 
 
 
1.
Contact. Consultant’s principal Company contact is:
 
Name: Simon Kukes
 
Title: CEO
 
2.
Services. Consultant’s services include, but are not limited to:
 
●
Providing services to Company’s CEO, including, but not limited to, services in
areas of investor relations, public relations, financing strategies, corporate
strategies, and development of business opportunities.
 
●
Providing services to Company’s Board, which will include, but are not limited
to, aiding Board identify and evaluate key and appropriate issues for
discussion; providing briefing on discussion issues and challenges with
accurate, clear, complete, and reliable information for Board’s fulfillment of
duties; providing assistance in fostering an environment of open communication
and constructive debates between non-executive Directors and Company management;
engaging all Board members to develop and determine Company strategies and
policies with the Company’s best interests in mind; assistance establishing good
corporate governance practices and procedures, while promoting the highest
standards of integrity, probity, and corporate governance at all levels.
 
3.
Consideration Due For Services. The Company shall pay to Consultant via
acceleration of vesting of its 140,000 restricted shares transferred from Frank
Ingriselli as detailed in the Severance and Release Agreement dated September 6,
2018, for all services requested by the Company and provided by Consultant to
the Company hereunder.
 
4.
Expenses. Company shall reimburse Consultant for all reasonable out-of-pocket
travel expenses incurred by Consultant when such travel is specifically
requested by the Company. Consultant shall receive written consent from an
authorized agent of Company regarding costs prior to incurring such expenses.
Consultant is permitted to travel in business class, or first class if business
class is not available, on all flights taken with a scheduled aggregate duration
of over five hours.
 
 
8

 
 
EXHIBIT B
 
 
PACIFIC ENERGY DEVELOPMENT CORP.
 
CERTIFICATION OF RETURN OF COMPANY PROPERTY AND INFORMATION
 
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, software, data, notes, reports, proposals, lists,
and sources of customers, lists of employees, proposals to customers, drafts of
proposals, business plans and projections, reports, job notes, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items belonging to
PACIFIC ENERGY DEVELOPMENT CORP., its subsidiaries, affiliates, successors, or
assigns (together, the “Company”), or its customers or clients.
 
I further certify that I have complied with all terms of the Company’s
confidential and proprietary information provisions in the Consulting Agreement
signed by me, including the reporting of any inventions and original works of
authorship conceived or made by me (solely or jointly with others) covered by
that Agreement.
 
I further agree that, in compliance with the Consulting Agreement, I will
preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its customers, consultants or licensees.
 
 
 
 
Date: ____________________________
 
 
GLOBAL VENTURES INVESTMENTS LLC
 
______________________________

FRANK INGRISELLI
OWNER

 
 
 
 
9

 
 
EXHIBIT C
 
 
LIST OF PRIOR INVENTIONS
 
 
AND ORIGINAL WORKS OF AUTHORSHIP
 
 
 
TITLE
DATE
IDENTIFYING NUMBER OR BRIEF DESCRIPTION
 
 
 

 
 
 
 
 
 
 
 
 
10
